Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to March 20, 2018.  The sequence requirements have been met.
Applicant’s election without traverse of Group I, claims 1-10, 12, 16, 19, 21, 25, 28, and 30, in the reply filed on 6/30/22 is acknowledged.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12, 16, 19, 21, 25, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over each of Brands and Rentea.
Brands (2011/0052560) entitled "Method for Increasing the Activity of the Immune System of a Mammal at Risk of Inflammatory Diseases" teaches in paragraph 5, alkaline phosphatases have been reported to be implicated in attenuation of inflammatory insults.  In paragraph 18 the insult can be the result of radiation therapy, in paragraph 58, chemotherapeutic treatment.
Rentea (The American J of Surgery) entitled "Radiation Induced Changes in Intestinal and Tissue Nonspecific Alkaline Phosphatase:  Implications for Recovery After Radiation Therapy" supplied by Applicants, teaches on page 607 column 1 second full paragraph, supplemental intestinal alkaline phosphatase has been shown to mitigate intestinal inflammation.  It was effective to treat radiation injury to intestines.  On page 607 under Conclusions, IAP may be a potential therapeutic strategy to prevent or delay intestinal injury after radiation exposure.
The claims differ from the above references in that they specify treating or preventing delayed radiation enteropathy.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat delayed radiation enteropathy because each of Brands and Rentea teach treating intestinal damage caused by radiation by the same method as claimed.  It would have been obvious to treat delayed radiation enteropathy by a method known to treat enteropathy in general because effects of radiation take time to occur depending upon the dose received and produce the same types of damage and injury as acute and immediate effects.  The source of the radiation damage as listed in claims 9, 10, and 16 would result in the same types of injury as taught by the references.  Regarding claims 25 and 28 direct4ed to markers of inflammation are reduced, the effect of IAP is to reduce inflammation and so would be expected to reduce such markers.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 25, 28, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 19 the ranges of radiation doses are in the alternative where one cannot determine which range is intended.  In claims 25, 28 and 30 it is unclear if the changes are before, during or after the administering. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qadeer (Current Gastro Reports) teaches management of radiation colitis.
Parlato (EMBO Molecular Medicine) teaches effects of genes and intestinal alkaline phosphatase.
Lalles (Nutrition Reviews) supplied by Applicants, teaches IAP treats intestinal inflammation.
Hauer-Jensen (Nature Reviews Gastro & Hepatology) supplied by Applicants, teaches radiation enteropathy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655